Citation Nr: 0627336	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  98-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a compensable rating for residuals of 
bilateral hernia repair.

4.  Entitlement to a compensable rating for hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to November 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1997 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2000 
the case was remanded to the RO for further development.  In 
August 2004 and July 2005 the case was remanded for a Travel 
Board hearing.  Such hearing took place before the 
undersigned in June 2006.  The veteran's claims file is now 
in the jurisdiction of the Roanoke RO.

The issues of entitlement to a rating in excess of 30 percent 
for bilateral pes planus and entitlement to a compensable 
rating for residuals of bilateral hernia repair are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran whenever 
action on his part is required.

FINDINGS OF FACT

At his June 2006 Board hearing the veteran notified VA that 
he intended to withdraw his appeals seeking a rating in 
excess of 10 percent for hypertension and a compensable 
rating for hemorrhoids; there is no question of law or fact 
remaining before the Board in these matters.  


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to a rating in excess of 10 percent 
for hypertension and entitlement to a compensable rating for 
hemorrhoids.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The VCAA applies in the instant case.  Given the veteran's 
expression of intent to withdraw his appeals for a rating in 
excess of 10 percent for hypertension and a compensable 
rating for hemorrhoids, discussion of the impact of the VCAA 
on these matters is not necessary.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his June 2006 hearing, the veteran 
withdrew his appeals seeking a rating in excess of 10 percent 
for hypertension and a compensable rating for hemorrhoids.   
Hence, there is no allegation of error of fact or law for 
appellate consideration on these claims.  Accordingly, the 
Board does not have jurisdiction to consider appeals in these 
matters, and they must be dismissed without prejudice.    


ORDER

The appeals seeking a rating in excess of 10 percent for 
hypertension and a compensable rating for hemorrhoids are 
dismissed.


REMAND

At his June 2006 Board hearing the veteran indicated that he 
had just begun VA podiatry treatment and was being fitted for 
orthotics.  There are no records of such treatment in the 
claims file.  As such records would be pertinent to the 
veteran's claim for increased rating for pes planus, they 
must be obtained before the claim is adjudicated.  

The veteran also indicated at the June 2006 hearing that he 
had a tender and painful scar at the site of his past hernia 
repair.  Such a scar could be the basis for a compensable 
rating (See 38 C.F.R. § 4.118, Diagnostic Code 7804).  As the 
record (including the February 2004 VA examination report) 
does not show findings regarding a scar, or that the veteran 
was specifically evaluated for such, another VA examination 
is necessary.  

In addition, while the veteran did receive specific VCAA 
notice letters pertaining to his claims in July 2003 and 
March 2006 (with this latter letter providing the notice 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), it does not appear that he was specifically asked to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be notified to 
submit any evidence in his possession 
pertinent to these claims.  

2.  The RO should obtain records of any VA 
treatment the veteran has received for pes 
planus or for his service-connected 
hernias from February 2004 to the present.  
If, and only if, such records suggest an 
increase in disability since the February 
2004 VA examination, the RO should arrange 
for a VA podiatry examination to determine 
the current severity of the veteran's 
bilateral pes planus.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.  The examiner should 
describe all findings in detail.  

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's residuals of bilateral hernia 
repair.  The veteran's claims folder must 
be reviewed by the examiner (who should 
have available both the criteria for 
rating inguinal hernias and those for 
rating scars) in conjunction with the 
examination.  Any indicated studies should 
be performed.  The examiner should 
specifically note whether any scars 
associated with the veteran's hernia 
repairs are tender or painful on 
examination or impair any function.  

4.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


